Title: From George Washington to David Stuart, 8 April 1792
From: Washington, George
To: Stuart, David

 

Dear Sir,
Philad. April 8th 1792.

The letter from the Commissioners to Mr Jefferson of the  has been laid before me, and I have desired him to approve the Contract respecting the bridge over Rock-Creek: but in future, it would be more agreeable to me, after a plan, or the principles leading to the measure, is approved, not to have the details or the execution suspended for a reference to me. Because, to judge properly of the matter must (in many instances) depend upon calculation; upon accustomed modes; established prices, and usages of different places; none of which my time and avocations will allow me to investigate with promptness; consequently the business must be delayed (if I take time for examination) or I must decide in the dark, if I do not.
This has actually been the case with respect to the Bridge above mentioned; for if I had been called upon to say what such a bridge wou’d cost, I should have guessed less than the contract price. And though the Items which form the aggregate, may contain no more materials than are indispensably necessary; and the prices of them, and rates of work, not more than usual; yet, from a want of knowledge in these matters, both appear high to me.
Not for this reason, but because you have jealous and ill-disposed people about you, my advice to you, is to act with caution in all your contracts: and I give it with the freedom of friendship, because it has been insinuated, before the contract was made, that sufficient notice had not been given; and of course you would have no competitors for the undertaking of the Bridge.
Did Major L’Enfant assign any reason for his rejection of the compensation which had been offered him? Has any person applied for the Office of Superintendant? A Mr Blodget has been recommended by some of the Proprietors; but except being pretty deeply interested in the City—having been a pretty considerable traveller in European Countries—and an observant man with some taste—it is said—I can say nothing of his qualifications for such a trust. How far he is a man of industry—arrangement, and integrity I know not—having a very slight acquaintance with him personally, and less knowledge of his abilities.

There is such an intimate connection in political and pecuniary considerations between the federal district and the inland navigation of the Potowmac, that no exertions, in my opinion, shou’d be dispensed with to accomplish the latter. For, in proportion as this advances, the City will be benefited. Public and private motives therefore combine to hasten this work. My best wishes to Mrs Stuart and the family. I am your affte hble Servant,

Go: Washington

